Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
1)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 6, 8, 10-11, 14-15, 17-18, 20-21, 39, 42, and 50-51, drawn to a drug delivery device/syringe assembly for a drug delivery device.
Group II, claims 24-26, drawn to a method of assembling a drug delivery device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a syringe assembly, a needle assembly, a syringe barrel with a longitudinal axis, and a flexible connection disposed between the 
2)	During a telephone conversation with Michael Furmanek (Reg. No. 58495) on 08/19/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3, 6, 8, 10-11, 14-15, 17-18, 20-21, 39, 42, and 50-51.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
3)	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
4)	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
5)	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
6)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
Claim Rejections - 35 USC § 112
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9)	Claims 10-11, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the needle hub" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as claim 10 is dependent on claim 1, which does not have antecedent basis for “the needle hub”. As claim 2 has antecedent basis in the form of “a needle hub” in line 2, Examiner will interpret “The drug delivery device of claim 1” in line 1 of claim 10 as “The drug delivery device of claim 2”.	Claim 11 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 10.
Claim 20 recites the limitation “the needle hub” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle hub” of claim 20, lines 4-5, as “a needle hub”.
Claim 21 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 20.
Claim Rejections - 35 USC § 102
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12)	Claims 1-3, 6, 10, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al. (W.I.P.O. 9215345), hereinafter Haber.
	Regarding claim 1, Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3), the syringe assembly including:
	a syringe barrel (Fig. 4; 31) having a proximal end, a distal end, and longitudinal axis (as shown in Fig. 3);
	a needle assembly (Fig. 2; 78) operatively coupled to the syringe barrel (through Fig. 3; 106), the needle assembly having a needle (Fig. 3; 92); and

	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of the needle is not generally parallel to the longitudinal axis of the syringe barrel, allowing the needle to be disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device (as shown between Figs. 5 and 6).
	Regarding claim 2, Haber teaches the drug delivery device of claim 1, wherein the needle assembly further comprises a needle hub (Fig. 3; 80) attached to the needle and the needle is stationary relative to the needle hub (Examiner interprets the needle to be stationary relative to the needle hub, as both the needle and the needle hub rotate simultaneously, making them stationary relative to each other).

	Regarding claim 6, Haber teaches the drug delivery device of claim 1, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 8) (Examiner interprets the longitudinal axis of the needle assembly to be not generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly).
	Regarding claim 10, Haber teaches the drug delivery device of claim 2, further comprising a rigid connection (Fig. 2; 106) separate from the flexible connection, the rigid connection having a proximal portion coupled to the distal end of the syringe barrel (through the flexible connection, as shown in Fig. 5) and a distal portion coupled to the needle hub (as shown in Fig. 5).
	Regarding claim 14, Haber teaches a syringe assembly for drug delivery device (as shown in Fig. 1), the syringe assembly comprising: 
	a syringe barrel (Fig. 4; 31) having a longitudinal axis (as shown in Fig. 3);
	a needle assembly (Fig. 2; 78) operatively coupled to the syringe barrel (through Fig. 3; 106), the needle assembly having a needle (Fig. 3; 92); and
	a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) and a 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be delivered), to an actuated position (as shown in Fig. 8), in which the longitudinal axis of the needle is not generally parallel to the longitudinal axis of the syringe barrel, allowing the needle to be disposed in various positions within the drug delivery device during one or more of assembly, actuation, or use of the drug delivery device.
Regarding claim 15, Haber teaches the syringe assembly of claim 14, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 6).
	Regarding claim 17, Haber teaches the syringe assembly of claim 14, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 8) (Examiner interprets the longitudinal axis of the needle assembly to be not generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly).
13)	Claims 14-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zunitch et al. (U.S. Patent No. 5405330), hereinafter Zunitch. 

	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);
	wherein the flexible connection enables the needle assembly to be movable from a filling position (as shown in Fig. 1) in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 1), to an actuated position (as shown in Fig. 2), in which the longitudinal axis of the needle (Fig. 2; B) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 2), allowing the needle to be disposed in various positions during one or more of assembly, actuation, or use of the drug delivery device. 
Regarding claim 15, Zunitch teaches the syringe assembly of claim 14, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 1).
Regarding claim 17, Zunitch teaches the syringe assembly of claim 14, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally 
Regarding claim 18, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”), forming a fluid pathway between the syringe barrel and the needle (Fig. 1; 170), and allowing movement of the needle without movement of the syringe barrel (as shown in Fig. 2).
12)	Claims 14-15, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zunitch. Examiner notes that the interpretation of Zunitch for the current 35 U.S.C. 102(a)(2) rejection is separate and distinct from the interpretation of Zunitch used in the above 35 U.S.C. 102(a)(2) rejection.
Regarding claim 14, Zunitch teaches a syringe assembly (as shown in Fig. 5) for drug delivery device (as shown in Fig. 5), the syringe assembly comprising: 
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);

	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5) and a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and (2) a tube (Fig. 5; 348);
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 5), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 5), to an actuated position (as shown in Fig. 6), in which the longitudinal axis of the needle (Fig. 6; D) is not generally parallel to the longitudinal axis of the syringe barrel (as shown in Fig. 6), allowing the needle to be disposed in various positions within the drug delivery device during one or more of assembly, actuation, or use of the drug delivery device.
Regarding claim 15, Zunitch teaches the syringe assembly of claim 14, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 17, Zunitch teaches the syringe assembly of claim 14, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).

Regarding claim 21, Zunitch teaches the syringe assembly of claim 20, wherein the rigid connection further includes a body (Fig. 5; 346) having a proximal leg (as shown in Annotated Fig. 6) downwardly and outwardly extending from the body (as shown in Fig. 6) and a distal leg (Fig. 6; 320) downwardly and outwardly extending from the body (as shown in Fig. 6).

    PNG
    media_image1.png
    303
    537
    media_image1.png
    Greyscale

Annotated Fig. 6
	Claim Rejections - 35 USC § 103
14)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
15)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16)	Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zunitch.
	Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 1) comprising:
	a housing (Fig. 1; I, 112, 134); and 
a syringe assembly (as shown in Fig. 1) disposed within the housing, the syringe assembly including:
	a syringe barrel (as shown in Annotated Fig. 1; and [“carpule E”, Col. 6, line 21]) having a proximal end, a distal end, and a longitudinal axis (Fig. 2; A);
	a needle assembly (Fig. 1; 120, 164, 166) operatively coupled to the syringe barrel [Col. 6, lines 19-23], the needle assembly having a needle (Fig. 1; 120); and
	a flexible connection (Fig. 1; 134, 136, 168) disposed between the syringe barrel and the needle assembly, the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening structures, as shown in Fig. 1) and a distal end coupled to the needle assembly (as shown in Fig. 1) and (2) a tube (Fig. 1; 114);


    PNG
    media_image2.png
    489
    537
    media_image2.png
    Greyscale

Annotated Fig. 1
However, Zunitch fails to teach the housing having an actuation mechanism, and wherein the syringe assembly is operatively coupled to the actuating mechanism.
Zunitch further teaches within a secondary embodiment that the housing has an actuation mechanism [“plunger”, Col. 9, line 26], wherein the syringe assembly is operatively coupled to the actuating mechanism [Col. 9, lines 24-31].

Regarding claim 3, Zunitch teaches the drug delivery device of claim 1, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 1).
Regarding claim 6, Zunitch teaches the drug delivery device of claim 1, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 2).
Regarding claim 8, Zunitch teaches the drug delivery device of claim 1, wherein the flexible connection includes a width that is substantially the same as a width of the syringe barrel (Examiner interprets Zunitch to meet this claim limitation, as the width of the syringe barrel where the syringe barrel comes into contact with the flexible member is substantially the same as the width of the flexible member) and a length that is less than a length of the syringe barrel (as shown in Fig. 1), the flexible connection being movable at any point along the length or the width of the flexible connection (Examiner interprets Zunitch to meet this claim limitation, as the length and width of the flexible connection creates a ball joint which may be rotated in any direction, thus making it “movable at any point”).

	Regarding claim 1, Zunitch teaches a drug delivery device (as shown in Fig. 5) comprising: 
	a housing (Fig. 5; I) having an actuating mechanism [“plunger”, Col. 9, line 26]; and
	a syringe assembly (as shown in Fig. 5) disposed within the housing (Examiner interprets Zunitch to meet this claim limitation, as the flexible connection and the syringe barrel (defined later), which are part of the syringe assembly, are held within “I”) and operatively coupled to the actuating mechanism [Col. 9, lines 24-31], the syringe assembly including:
	a syringe barrel (Fig. 5; E) having proximal end, a distal end, and a longitudinal axis (Fig. 6; C);
	a needle assembly ([“needle hub” and “needle” of Col. 9, lines 10-23]) operatively coupled to the syringe barrel (as shown in Fig. 5), the needle assembly having a needle ([“needle” of col. 9, lines 10-23”]); and
	a flexible connection (Fig. 5; 314 and 318) disposed between the syringe barrel and the needle assembly [Col. 9, lines 3-6], the flexible connection comprising one or more of: (1) a proximal end coupled to the syringe barrel (through intervening features, as shown in Fig. 5) and a distal end coupled to the needle assembly (as shown in Fig. 5) [Col. 9, lines 3-6], and (2) a tube (Fig. 5; 348);

	However, Zunitch fails to teach wherein the needle is disposed in various position within the housing.
	Haber teaches a drug delivery device (as shown in Fig. 1) comprising: 
	a housing (Fig. 1; 4, 6, and 8) having an actuating mechanism (Fig. 1; 32); and
	a syringe assembly (Fig. 1; 2) disposed within the housing (as shown in Fig. 3) and operatively coupled to the actuating mechanism (as shown in Fig. 3); and
a flexible connection (Fig. 3; 28) [Page 6, lines 9-12] disposed between the syringe barrel and the needle assembly (as shown in Fig. 3), the flexible connection comprising (1) a proximal end coupled to the syringe barrel (as shown in Fig. 4) and a distal end coupled to the needle assembly (via 106, as shown in Fig. 4) and (2) a tube (Fig. 4; 54); 
	wherein the flexible connection enables the needle assembly to be moveable from a filling position (as shown in Fig. 6), in which a longitudinal axis of the needle assembly is generally parallel to the longitudinal axis of the syringe barrel (Examiner interprets the longitudinal axis of the needle assembly to be generally parallel to the longitudinal axis of the syringe barrel, as the needle is part of the needle assembly) (Examiner further calls Fig. 6 a “filling position”, as 106 is being filled with the drug to be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Zunitch such that the needle is disposed in various positions within the housing during one or more of assembly, actuation, or use of the drug delivery device. Doing so would increase patient safety by reducing access to the needle, and reduce patient anxiety with regards to potential viewing of the needle more than necessary.
Regarding claim 2, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle assembly further comprises a needle hub [Col. 9, lines 3-9] attached to the needle and the needle is stationary relative to the needle hub [Col. 9, lines 10-23].
Regarding claim 3, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the needle, the flexible connection, and the syringe barrel are coaxial in the filling position (as shown in Fig. 5)
Regarding claim 6, Zunitch in view of Haber teaches the drug delivery device of claim 1, wherein the longitudinal axis of the needle assembly is disposed at an angle that is not generally parallel to the longitudinal axis of the syringe barrel in the actuated position (as shown in Fig. 6).

Regarding claim 11, Zunitch in view of Haber teaches the drug delivery device of claim 10, wherein the rigid connection further includes a body (Fig. 5; 346) having a proximal leg (Fig. 6; 320) downwardly and outwardly extending from the body (as shown in Fig. 6) and a distal leg (as shown in Annotated Fig. 6) downwardly and outwardly extending from the body (as shown in Fig. 6).
18)	Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Haber, further in view of Felts (U.S. PGPUB 20130041241), hereinafter Felts. 
	Regarding claim 39, Haber teaches the syringe assembly of claim 14, wherein the flexible connection comprises the tube (Fig. 4; 54). However, Haber fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].

19)	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch further in view of Crosby et al. (U.S. PGPUB 20160324455), hereinafter Crosby.
	Regarding claim 42, Zunitch teaches the syringe assembly of claim 14, wherein the flexible connection comprises the tube (Fig. 5; 348). However, Zunitch fails to teach wherein the tube further comprises one or more of at least one coil or a spring-like portion having a proximal end adapted to be coupled to the syringe barrel and a distal end one or more of adapted to be coupled to or formed with the needle assembly.
	Crosby teaches a drug delivery device (as shown in Fig. 2) with a tube (Fig. 2; 20), and the tube further comprises a coil portion (Fig. 1; 6) having a proximal end adapted to be coupled to the syringe barrel (via Fig. 2; 10) and a distal end adapted to be formed with the needle assembly (Fig. 1; 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch to further comprise a coil portion having a proximal end adapted to be coupled to the syringe barrel and a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].

	Regarding claim 50, Haber teaches the drug delivery device of claim 1, wherein the flexible connection comprises the tube (Fig. 4; 54). However, Haber fails to teach wherein the tube comprises at least two layers including an inner layer and an outer layer, the inner layer including a material selected for drug product contact, and the outer layer including material selected for vapor barrier properties.
	Felts teaches a syringe assembly (Fig. 2; 12) with a tube (Fig. 2; 14), and the tube comprises at least two layers (Fig. 2; 30 and 34) including an inner layer (Fig. 2; 34) and an outer layer (Fig. 2; 30), the inner layer including material selected for drug product contact [Paragraphs 0095 and 0100], and the outer layer including material selected for vapor barrier properties [Paragraph 0092].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Haber to comprise at least two layers, including an inner layer and an outer layer, as taught by Felt. Doing so would help to prevent drug from migrating out of the tubing when not in use [Paragraph 0100].
21)	Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Zunitch in in view of Haber, further in view of Crosby.
	Regarding claim 51, Zunitch in view of Haber teaches the syringe assembly of claim 14, wherein the flexible connection comprises the tube (Fig. 5; 348). However, Zunitch in view of Haber fails to teach wherein the tube further comprises one or more of at least one coil or a spring-like portion having a proximal end adapted to be coupled 
	Crosby teaches a drug delivery device (as shown in Fig. 2) with a tube (Fig. 2; 20), and the tube further comprises a coil portion (Fig. 1; 6) having a proximal end adapted to be coupled to the syringe barrel (via Fig. 2; 10) and a distal end adapted to be formed with the needle assembly (Fig. 1; 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube of Zunitch in view of Haber to further comprise a coil portion having a proximal end adapted to be coupled to the syringe barrel and a distal end adapted to be formed with the needle assembly, as taught by Crosby. Doing so would help decrease the amount of pain experienced by the individual being injected with the drug delivery device [Paragraph 0029].
Conclusion
20)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783